Citation Nr: 1228261	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  10-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk







INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  He is a recipient of the Combat Infantry Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he currently has PTSD related to stressful events that occurred during service.  Because the Veteran is a combat Veteran and his stressors are consistent with his service, his stressors have been conceded.  See 38 U.S.C.A. § 1154(b).  

The record reflects the Veteran has dementia, and there is conflicting evidence as to whether he also meets the criteria for a diagnosis of PTSD.

During the January 2009 and January 2010 VA examinations the Veteran reported he receives Social Security Disability Income from the Social Security Administration (SSA).  It appears he receives disability benefits for the residuals of a stroke and dementia, but this is unclear from the record.  VA has a duty to assist in requesting these potentially relevant records pertaining to the Veteran's claim from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (2010).      

Accordingly, the case is REMANDED for the following action:

1.  Request a copy of the Veteran's complete SSA disability benefits file, including any administrative decisions(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.  

2.  After completing the above and any additional development deemed necessary (to include another examination or supplemental opinion, if appropriate), readjudicate the claim for service connection for PTSD in light of all the evidence of record.  If the decision remains less than a full grant of the benefit sought, the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



